By the whole Court.
The commission of bankruptcy against the defendants in England, does not secure their effects here; — -but they remain, as before, transferable by them, and open to the attachment of their creditors, as well British as American. The plaintiffs, indeed, can have but one satisfaction; — -but till they obtain that, they have right to pursue their remedy against the effects of their bankrupt debtors, in either country, or both, at the same time. But it doth not appear that these plaintiffs have proved their debt under the commission: If they have not, or if they aj'e willing to waive tlie benefit of it, they would in England be at liberty to proceed at law against the persons of the *314debtors, unless, and until they should obtain a certificate of their having conformed to the act of the 5 Geo. I. (Atk. 220, 221,) which in this case can never be; for they have not surrendered themselves, and the act regards them not as privileged against their creditors, but, if at all, as felons, for nonconformity. As their persons would, therefore, be liable to the plaintiffs in England, notwithstanding the commission of bankruptcy, both these persons and effects are here, for the commission secures neither for their creditors.
But, whether the plaintiff had right to a verdict in this case, or to so much as is given, is not inquirable of, under the present motion. The issue was, owe nothing;— the jury have found that the defendants do owe. Nothing appears from the face of the proceedings, but that the verdict is well founded, and no misbehavior is alleged in the jury. If they have mistaken their evidence, or the party his pleading, it doth not vitiate the verdict;— it can at most but be a ground for new trial.
Wherefore, the motion in arrest was ruled insufficient.